Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a radiation shield” comprises of? 
In claim 5, it is unclear what “a spring” comprises of ? Is it shown in any of drawings? Is it different from pin (205).
In claim 9, it is unclear how “a plurality of nested radiation shields” are interrelated and associated with “a radiation shield” and other claimed elements as recited in claim 1?
In claim 10, “the cooling unit” has not been recited in claim 1 and 9, therefore this term is indefinite. Should this claim depend from claim 6 instead of claim 9?
In claim 13, it is unclear what “a spring” comprises of? Is it shown in any of drawings?
 
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-14. However, these claims 1-14 are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yassine (Pat# 5,835,997) discloses wafer shielding chamber for probe station.
Margozzi et al (pat# 4,757,255) disclose environmental box for automated wafer probing.
Enquist et al (pat# 10,522,499) disclose bonded structures.
Negishi et al (PG-Pub#20100127714) disclose test system for flicker noise.
Yoshioka et al (PG-Pub# 20050206396) disclose Vacuum Prober And Vacuum Probe Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867